          Case 1:19-cr-00774-JMF Document 68 Filed 01/13/21 Page 1 of 1




                                                            January 13, 2021
Honorable Jesse Furman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                      Re: United States v. Roger Ralston, 19 CR 774 (JMF)

Dear Judge Furman:

        I represent Roger Ralston in the above referenced criminal case. I am writing to request
permission from Your Honor to modify a condition of release for Mr. Ralston, allowing him to
travel outside of the currently prescribed areas (SDNY, EDNY, and SDFL) to allow him to visit
with a client. We have informed AUSA Olga Zverovich and Pretrial Services Officer Steffi Jean-
Jacques of these requests and they have no objection.

        Mr. Ralston has a client in Atlanta who has requested that Mr. Ralston visit regarding the
installation of video equipment at the client’s home. We respectfully request that Mr. Ralston be
permitted to drive from his home in Florida to Atlanta, Georgia with his wife on or about January
28, 2021, returning on or about February 1, 2021.


                                                            Respectfully Submitted,
Application GRANTED. The Clerk of Court
is directed to terminate Doc. #67. SO ORDERED.
                                                            ____________________
                                                            Peter Katz, Esq.




               January 13, 2021
